Supreme Court of Texas
                          ══════════
                           No. 20-0174
                          ══════════

                    Industrial Specialists, LLC,
                             Petitioner,

                                  v.

  Blanchard Refining Company LLC and Marathon Petroleum
                       Company LP,
                            Respondents

   ═══════════════════════════════════════
              On Petition for Review from the
       Court of Appeals for the First District of Texas
   ═══════════════════════════════════════

                     Argued February 1, 2022

      JUSTICE BOYD announced the Court’s judgment and delivered an
opinion in which Justice Devine and Justice Huddle joined.

      JUSTICE BLACKLOCK filed a concurring opinion in which Justice
Bland joined.

      JUSTICE BUSBY filed a dissenting opinion in which Chief Justice
Hecht and Justice Young joined.

      Justice Lehrmann did not participate in the decision.
      After   denying    the   parties’   competing   summary-judgment
motions, the trial court entered an order permitting an interlocutory
appeal. The court of appeals, however, refused the application for
permissive appeal, stating that the application failed to establish the
statutory requirements. Both parties contend the court of appeals
abused its discretion, both by refusing the permissive appeal and by
failing to adequately explain its reasons. We disagree with both
arguments and affirm.


                                   I.
                               Background

      Blanchard Refining Company1 hired Industrial Specialists to
provide turnaround services at Blanchard’s refinery in Texas City.
Three years into the five-year contract, a fire occurred in a regenerator
vessel, injuring numerous Industrial Specialists employees and one
employee of another contractor. The employees sued Blanchard and all
of its other contractors, but they did not sue Industrial Specialists.2
Blanchard demanded a defense and indemnity from Industrial
Specialists pursuant to an indemnity provision in the parties’ contract.
Industrial Specialists rejected the demand.


      1  Blanchard is a wholly owned subsidiary of Blanchard Holdings
Company, LLC, which is owned by Marathon Petroleum Company. Blanchard
and Marathon are both parties and respondents in this case. We will refer to
them collectively as Blanchard.
      2  The Workers’ Compensation Act barred the Industrial Specialists
employees from suing their employer. See TEX. LABOR CODE § 408.001(a). The
other contractor’s employee apparently elected not to sue Industrial
Specialists.




                                     2
        Blanchard and the other contractors ultimately settled all the
employees’ claims for $104 million. Blanchard paid $86 million of that
total. Blanchard then filed this suit against Industrial Specialists,
seeking to enforce the indemnity provision. Blanchard and Industrial
Specialists filed competing summary-judgment motions. The trial court
denied both without explaining its reasons but granted Industrial
Specialists’ unopposed motion to pursue a permissive interlocutory
appeal under section 51.014(d) of the Texas Civil Practice and Remedies
Code.
        The court of appeals denied Industrial Specialists’ petition for
permissive appeal. 634 S.W.3d 760, 760 (Tex. App.—Houston [1st Dist.]
2019). In a one-page memorandum opinion, the court concluded that
“the petition fail[ed] to establish each requirement” for a permissive
appeal. Id. (citing TEX. R. APP. P. 28.3(e)(4)). We granted Industrial
Specialists’ petition for review.
                                 II.
                  Permissive Interlocutory Appeals

        Since at least as early as the federal Judiciary Act of 1789,
American law has generally permitted appeals only from “final decrees
and judgments.”3 We have honored this final-judgment rule in Texas,
recognizing that it promotes “[c]onsistency, finality, and judicial
economy” and ensures that courts decide cases expediently and on a full




        See Judiciary Act of 1789, ch. XX, § 22, 1 Stat. 73, 84 (codified at 28
        3

U.S.C. § 1291 (2012)) (permitting circuit courts to review “final decrees and
judgments” from district courts).




                                      3
record. Sabre Travel Int’l, Ltd. v. Deutsche Lufthansa AG, 567 S.W.3d
725, 730 (Tex. 2019).
       The final-judgment rule, however, has its exceptions.4 The Texas
Legislature has created numerous exceptions through the years, first
allowing interlocutory appeals in a few narrow circumstances as early
as 1892.5 In 1985, the legislature enacted section 51.014(a) of the Texas
Civil Practice and Remedies Code, gathering into one subsection the four
types of then-existing interlocutory appeals by right.6 By 2001, those
original four had doubled to eight, prompting then-JUSTICE HECHT to
observe a “recent and extensive legislative expansion of the jurisdiction
of the courts of appeals over a wider variety of interlocutory orders.”
Wagner & Brown, Ltd. v. Harwood, 53 S.W.3d 347, 350 (Tex. 2001)
(HECHT, J., dissenting) (citing TEX. CIV. PRAC. & REM. CODE §§ 15.003,
51.014(a)(7), (8)).
       That same year, however, we continued to characterize the final-
judgment rule as “the general rule, with a few mostly statutory
exceptions.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
But the legislature continued to create additional exceptions, expanding

       4  For example, article V, section 3-b of the Texas Constitution, adopted
in 1940, authorizes the legislature to permit appeals directly to this Court from
“an order of any trial court granting or denying an interlocutory or permanent
injunction on the grounds of the constitutionality or unconstitutionality of any
statute of this State, or on the validity or invalidity of any administrative order
issued by any state agency under any statute of this State.” TEX. CONST. art.
V, § 3-b.
       5See Elizabeth L. Thompson, Interlocutory Appeals in Texas: A History,
48 ST. MARY’S L.J. 65, 69–70 (2016).
       6Act of May 17, 1985, 69th Leg., R.S., ch. 959, § 1, 1985 Tex. Gen. Laws
3242, 3280.




                                        4
section 51.014(a) by 2019 to permit appeals from fourteen different types
of interlocutory orders. We acknowledged the shifting legal landscape
that year, observing that the practice of “[l]imiting appeals to final
judgments can no longer be said to be the general rule.” Dall. Symphony
Ass’n, Inc. v. Reyes, 571 S.W.3d 753, 759 (Tex. 2019). In 2021, the
legislature amended section 51.014(a) to authorize interlocutory appeals
in three additional circumstances, increasing the total to seventeen.7
       In addition to authorizing appeals from specific types of
interlocutory orders, the legislature added a broader exception in 2011,
authorizing permissive appeals from interlocutory orders that are “not
otherwise appealable.” TEX. CIV. PRAC. & REM. CODE § 51.014(d).
Subsection (d) says trial courts “may” permit an appeal from an
interlocutory order that is not otherwise appealable if (1) the order
“involves a controlling question of law as to which there is a substantial
ground for difference of opinion,” and (2) “an immediate appeal from the
order may materially advance the ultimate termination of the
litigation.” Id. And subsection (f) provides that, if a trial court permits
such an appeal, the court of appeals “may” accept the appeal if the
appealing party timely files “an application for interlocutory appeal
explaining why an appeal is warranted under Subsection (d).” Id.
§ 51.014(f).




       7See Act effective Sept. 1, 2021, 87th Leg., R.S., ch. 167, § 1, 2021 Tex.
Gen. Laws __, __; Act effective June 14, 2021, 87th Leg., R.S., ch. 528, § 1, 2021
Tex. Gen. Laws __, __; Act effective June 16, 2021, 87th Leg., R.S., ch. 813, § 1,
2021 Tex. Gen. Laws __, __ (collectively codified at TEX. CIV. PRAC. & REM.
CODE § 51.014(a)(15)).




                                        5
      We enacted two new procedural rules in 2011 to accommodate
this new permissive-appeal exception. First, we enacted rule 168 of the
Texas Rules of Civil Procedure, requiring that trial-court orders
authorizing permissive appeals “identify the controlling question of law
as to which there is a substantial ground for difference of opinion” and
“state why an immediate appeal may materially advance the ultimate
termination of the litigation.” TEX. R. CIV. P. 168. We then enacted rule
28.3 of the Texas Rules of Appellate Procedure, addressing the
procedural requirements for perfecting a permissive appeal in the courts
of appeals. See TEX. R. APP. P. 28.3. Subsection (e) of rule 28.3 requires
that a petition for permission to appeal must “argue clearly and
concisely why the order to be appealed” meets those two requirements.
TEX. R. APP. P. 28.3(e)(4).
      In this case, the trial court granted Industrial Specialists’
unopposed motion for permission to appeal, and the parties do not
dispute that the court’s order complied with rule 168. The court of
appeals, however, declined to accept the appeal and issued a
memorandum opinion stating its conclusion “that the petition fails to
establish each requirement of Rule 28.3[](e)(4).” 634 S.W.3d at 760. In
this Court, Industrial Specialists argues (and Blanchard agrees) that
the court of appeals abused its discretion by refusing to accept the
appeal and by failing to adequately explain its reasons for that decision.
Based on the plain language of section 51.014(f) and the applicable rules,
we disagree.




                                    6
   A. Discretion to Refuse a Permissive Appeal
      As explained, section 51.014(d) provides that a trial court “may
. . . permit an appeal from an order that is not otherwise appealable if”
the two requirements are met, and section 51.014(f) provides that a
court of appeals “may accept” such an appeal “if the appealing party”
timely files an application “explaining why an appeal is warranted
under Subsection (d).” TEX. CIV. PRAC. & REM. CODE § 51.014(d), (f)
(emphases added). Similarly, the rules this Court enacted to implement
subsections (d) and (f) provide that “a trial court may permit” a
permissive appeal, TEX. R. CIV. P. 168 (emphasis added), and an appeal
“is deemed” filed “[i]f” the court of appeals grants the petition, TEX. R.
APP. P. 28.3(k).
      We recently reviewed these provisions for the first time in Sabre
Travel. We held in a unanimous opinion that the use of the phrase “may
accept” in section 51.014(f) “convey[s] a discretionary function in the
court of appeals,” and the phrase “may . . . permit” in subsection (d)
grants similar discretion to the trial court. 567 S.W.3d at 731. Based on
the statute’s unambiguously permissive language, we held that “courts
of appeals have discretion to accept or deny permissive interlocutory
appeals certified under section 51.014(d),” and added that “[o]ur
procedural rules make that clear.” Id. at 732.
      Nevertheless, Industrial Specialists argues that the court of
appeals abused its discretion by refusing this permissive appeal because
the trial court concluded that the two requirements are satisfied and
both parties agree with that conclusion. Arguing that the court of
appeals’ discretion “cannot be unlimited,” Industrial Specialists insists




                                    7
that the court’s actions were “arbitrary and unreasonable” because, as
both parties agree, “this case falls squarely within” subsection (d)’s
requirements “and is precisely the type of case for which [the
permissive-appeal] process was designed.”
      We agree that section 51.014 limits courts’ discretion when
addressing permissive appeals. But the limits section 51.014 imposes
restrict the permitting and accepting—not the denial or refusal—of an
interlocutory appeal. A trial court may permit an appeal only “if”
subsection (d)’s two requirements are met, and the court of appeals “may
accept” the appeal only if the application explains “why an appeal is
warranted under Subsection (d).” TEX. CIV. PRAC. & REM. CODE
§ 51.014(d), (f). The courts have no discretion to permit or accept an
appeal if the two requirements are not satisfied. But if the two
requirements are satisfied, the statute then grants courts vast—indeed,
unfettered—discretion to accept or permit the appeal. Nothing in the
statute or in our rules implementing the statute can be read to provide
that the courts must permit and accept an appeal when the
requirements are met.
      Nor do the “guiding principles” recognized by our precedent—
which cabin discretion by prohibiting arbitrary and unreasonable acts—
impose a limit here. See, e.g., Downer v. Aquamarine Operators, Inc., 701
S.W.2d 238, 241–42 (Tex. 1991) (describing abuse of discretion as “a
question of whether the court acted without reference to any guiding
rules and principles”). Section 51.014 does not expound on the guiding
principles that limit a court of appeals’ discretion, but its application
does not intrinsically implicate them. The statute instead defines when




                                   8
a court of appeals “may” exercise discretion and when it may not. Even
if we, like our dissenting colleagues, believe that guiding principles are
“particularly important” in these circumstances, we cannot rewrite a
statute that imposes no such principles. Post at ___ (BUSBY, J.,
dissenting). Section 51.014 addresses whether discretion exists at all; it
does not impose principles to guide the exercise of that discretion when
it does exist.
       Industrial Specialists argues that a court of appeals would act
arbitrarily and unreasonably if it were to accept or refuse a permissive
appeal without considering whether the two requirements are satisfied.
In response to this point, we note that subsection (f)’s requirement that
the appealing party explain in its application “why an appeal is
warranted under subsection (d)” is not accompanied by any express
command that the courts of appeals then consider the appealing party’s
explanation. But given that this obligation would be rendered
essentially meaningless if the statute did not implicitly charge courts of
appeals with the duty to consider the party’s explanation, a court of
appeals might abuse its discretion by failing to do so. But here, the court
of appeals’ opinion confirms that the court did consider the two
requirements and concluded that the petition did not satisfy them. The
statute does not expressly state whether more or less is required. Our
dissenting colleagues would require more, post at ___ (BUSBY, J.,
dissenting); our concurring colleagues would require less, post at ___
(BLACKLOCK, J., concurring). Which view is correct is not a question we
must resolve today. The court of appeals’ opinion states that it
considered the statute’s two requirements and determined they were not




                                    9
satisfied, so we need not decide whether it would have abused its
discretion if it had rejected the appeal without considering the
requirements.
       We do not agree that a trial court’s conclusion that the
requirements are met (or the parties’ agreement with that conclusion)
somehow      constrains    the   court      of   appeals’   discretion.   Under
subsection (f), the trial court’s decision to permit the appeal is merely
the prerequisite for the court of appeals to exercise its discretion at all.
The trial court’s conclusion regarding the two requirements has no
bearing on the court of appeals’ subsequent evaluation of the
requirements under subsection (f).8
       Nor does the federal permissive-appeals statute impose or
suggest a limit on the discretion of Texas courts of appeals. As we
explained in Sabre Travel, “the Legislature modeled section 51.014(d)
after the federal counterpart to permissive interlocutory appeals,” and
the United States Supreme Court has interpreted that counterpart “as
providing federal circuit courts absolute discretion to accept or deny
permissive appeals.” Sabre Travel, 567 S.W.3d at 731–32 (emphasis
added) (addressing 28 U.S.C. § 1292(b)). Industrial Specialists suggests
that section 1292(b) is distinguishable, however, because it states that

       8 Our dissenting colleagues agree with the trial court’s conclusion that
the two requirements “have been met,” post at ___ (BUSBY, J., dissenting), but
that assertion—even if true—is irrelevant. Our disagreement with the result
of the court of appeals’ properly exercised discretion as to the two requirements
cannot, standing alone, establish abuse of discretion. And if we believe the
court of appeals objectively erred, as our dissenting colleagues believe, our
procedural rules permit us to accept the appeal ourselves even though the court
of appeals declined it. See Sabre Travel, 567 S.W.3d at 729–30. Ironically, our
dissenting colleagues do not even suggest that we should do so here.




                                       10
a court of appeals “may . . . in its discretion, permit an appeal to be
taken.” 28 U.S.C. § 1292(b) (emphasis added). But the legislature’s
choice to omit “in its discretion” while retaining the word “may” cannot
be read as diminishing the fundamentally discretionary nature of the
word “may.” See TEX. GOV’T CODE § 311.016(1) (“‘May’ creates
discretionary authority or grants permission or a power.”); May,
MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/may
(last visited May 27, 2022) (defining “may” as an auxiliary verb “used to
indicate possibility or probability” and meaning to “have permission to”
or       “be         free       to”);         May,          DICTIONARY.COM,
https://www.dictionary.com/browse/may (last visited May 27, 2022)
(defining “may” as an auxiliary verb “used to express possibility” or
“opportunity    or   permission”).      Discretion   is   the   indispensable
precondition for meaningful judgment, and as such it cannot be capped
by a party’s own wishful revisionism, self-serving interpretation, or
impatience with time-tested methods of just and measured adjudication.
We cannot interpose a firm limit on a court of appeals’ discretion under
section 51.014(f) when the statute itself grants the court discretion and
imposes no such limit.
      In our comment accompanying rule 28.3(e)(4), we noted that it
was “intended to be similar” to rule 53.1, which governs petitions for
review in this Court. TEX. R. APP. P. 28.3 cmt. Rule 53.1, which states
that this Court “may review” properly filed petitions for review, does not
require that we grant any particular petition, even if the lower courts
and the parties all agree that we should grant it. See TEX. R. APP. P. 53.1,
56.1(a) (“Whether to grant review is a matter of judicial discretion.”). As




                                     11
we concluded in Sabre Travel, “the courts of appeals can similarly accept
or deny a permissive interlocutory appeal as we can a petition for
review.” 567 S.W.3d at 731 (citing TEX. R. APP. P. 28.3 cmt.).
      In this case, the court of appeals acknowledged subsection (d)’s
requirements and concluded that this appeal fails to satisfy either of
them. We need not analyze whether the court of appeals reached the
correct conclusion because it acted within its discretion in exercising its
independent judgment. But we note that its conclusion was, at a
minimum,     plausible.   Although    both   Blanchard    and    Industrial
Specialists filed summary-judgment motions and the trial court denied
them both, only Industrial Specialists requested and received
permission to appeal. If the court of appeals concluded that the trial
court correctly denied Industrial Specialists’ summary-judgment
motion, subsection (d)’s second requirement would not be satisfied
because granting the permissive appeal simply to affirm the trial court’s
denial of a summary-judgment motion would not have materially
advanced the litigation. In any event, the abuse-of-discretion standard
does not permit us to second-guess the court’s judgment on that
question.
      The parties highlight the admonition we expressed in Sabre
Travel: “Just because courts of appeals can decline to accept permissive
interlocutory appeals does not mean they should.” Id. at 732–33
(emphases added). As they note, the court of appeals’ denial of Industrial
Specialists’ permissive interlocutory appeal follows a clear trend: since
our 2019 decision in Sabre Travel, this same court of appeals has
reviewed requests from nine parties that received a trial court’s




                                     12
permission to pursue an interlocutory appeal under section 51.014(d).9
The court denied permission in eight of the nine cases, twice incurring
a dissent from denial of rehearing,10 and tellingly published an identical
typographical error—“Rule 28.3(3)(e)(4)” instead of “Rule 28.3(e)(4)”—in
four of those eight orders.11 The court’s duplicative denials could at least
be read to indicate its disagreement with our exhortation in Sabre
Travel.

       9 See Devillier v. Leonards, Nos. 01-20-00223-CV & 01-20-00224-CV,
2020 WL 5823292, at *1 (Tex. App.—Houston [1st Dist.] Oct. 1, 2020, no pet.)
(per curiam) (mem. op.); Quintanilla v. Mosequeda, No. 01-20-00387-CV, 2020
WL 3820256, at *1 (Tex. App.—Houston [1st Dist.] July 7, 2020, no pet.) (per
curiam) (mem. op.); Sealy Emergency Room, LLC v. Leschper, No. 01-19-00923-
CV, 2020 WL 536013, at *1 (Tex. App.—Houston [1st Dist.] Feb. 4, 2020, pet.
denied) (per curiam) (mem. op.); 634 S.W.3d at 760; StarNet Ins. Co. v. RiceTec,
Inc., 586 S.W.3d 434, 442 (Tex. App.—Houston [1st Dist.] 2019, pet. denied);
By the Sea Council of Co-owners, Inc. v. Tex. Windstorm Ins. Ass’n, No. 01-19-
00415-CV, 2019 WL 3293701, at *1 (Tex. App.—Houston [1st Dist.] July 23,
2019, no pet.) (per curiam) (mem. op.); Thien Nguyen v. Garza, No. 01-19-
00090-CV, 2019 WL 1940802, at *1 (Tex. App.—Houston [1st Dist.] May 2,
2019, pet. denied) (per curiam) (mem. op.); Thompson v. Landry, No. 01-19-
00203-CV, 2019 WL 1811087, at *1 (Tex. App.—Houston [1st Dist.] Apr. 25,
2019, no pet.) (per curiam) (mem. op.); Mosaic Baybrook One, L.P. v. Simien,
No. 01-18-00995-CV, 2019 WL 543690, at *1 (Tex. App.—Houston [1st Dist.]
Feb. 12, 2019, pet. granted) (per curiam) (mem. op.).
       10 See Devillier v. Leonards, No. 01-20-00224-CV, 2020 WL 7869217, at
*1–3 (Tex. App.—Houston [1st Dist.] Dec. 31, 2020, no pet.) (Keyes, J.,
dissenting from denial of rehearing) (arguing that review was necessary
because the case involved an issue of first impression); Mosaic Baybrook One,
L.P. v. Simien, No. 01-18-00995-CV, 2019 WL 2458991, at *3 (Tex. App.—
Houston [1st Dist.] June 13, 2019, pet. granted) (Keyes, J., dissenting from
denial of rehearing en banc) (arguing that the court abused its discretion by
denying appeal of a controlling issue of law that would determine a class-
certification issue).
       See Devillier, 2020 WL 5823292, at *1; Sealy Emergency Room, 2020
       11

WL 536013, at *1; 634 S.W.3d at 760; Mosaic Baybrook One, 2019 WL 543690,
at *1.




                                      13
       We observed in Sabre Travel that “[i]f all courts of appeals were
to exercise their discretion to deny permissive interlocutory appeals
certified under section 51.014(d), the legislative intent favoring early,
efficient resolution of determinative legal issues in such cases would be
thwarted.” Id. at 732. But our warning in Sabre Travel was issued to
“caution,” not to command. Id. The court of appeals’ recurring rejections
may signify disrespect for the line between discretion and dereliction,
but that is a line the legislature chose to draw quite loosely in section
51.014(f). We could, perhaps, impose stricter requirements by amending
our rules, but we cannot do so by holding that the statute imposes limits
it simply does not impose. We thus conclude that the court of appeals
did not abuse its discretion by refusing to accept this permissive
interlocutory appeal.
   B. Explanations for Refusals
       Industrial Specialists argues that, even if the court of appeals did
not abuse its discretion by refusing the appeal, it did abuse its discretion
by failing to adequately explain its reasons for doing so. For support, it
relies on Texas Rule of Appellate Procedure 47.1, which requires courts
of appeals to “hand down a written opinion that is as brief as practicable
but that addresses every issue raised and necessary to final disposition
of the appeal,” and rule 47.4, which requires that memorandum opinions
be “no longer than necessary to advise the parties of the court’s decision
and the basic reasons for it.” TEX. R. APP. P. 47.1, 47.4.12 Blanchard


       12Opinions issued solely to deny permissive interlocutory appeals must
be memorandum opinions, which are required where the opinion does not
establish or modify a rule of law, apply a rule to novel facts likely to recur,




                                      14
agrees, asserting that “the court of appeals erred in denying [Industrial
Specialists’] request for a permissive interlocutory appeal without giving
any reason for its ruling.”
       But the court of appeals’ opinion in this case complied with these
rules. The court’s “decision” was to reject the interlocutory appeal, and
its opinion explained that its decision was based on its conclusion that
“the petition fails to establish each requirement of Rule 28.3[](e)(4).” 634
S.W.3d at 760. The opinion addressed the only issue “raised and
necessary to final disposition of the appeal,” as rule 47.1 requires, and
advised the parties “of the court’s decision [to refuse the appeal] and the
basic reasons for it,” as rule 47.4 requires. According to the opinion, the
court of appeals did not refuse the appeal without having considered
whether (or despite a finding that) the requirements were met; rather,
it refused the appeal because it concluded they were not met.13 And the
opinion explained this while remaining “as brief as practicable” and “no
longer than necessary,” as the rules also require.
       Our dissenting colleagues demand far more from the court of
appeals’ opinion than our rules and our precedent require. Critically, the
dissent interprets rule 47.4 as requiring the opinion to “explain the basic


involve constitutional or other important legal issues, criticize existing law, or
resolve an apparent conflict of authority. See TEX. R. APP. P. 47.4(a)–(d).
       13It is the presence of reasoning—not a “boilerplate conclusion,” as
envisioned by the dissent—that separates the court of appeals’ opinion here
from the seven other opinions cited by the dissent, see post at ___ (BUSBY, J.,
dissenting), all of which fail to state the “basic reasons” for their decision. See,
e.g., BPX Operating Co. v. 1776 Energy Partners, LLC, No. 04-21-00054-CV,
2021 WL 1894830, at *1 (Tex. App.—San Antonio May 12, 2021, no pet.) (per
curiam) (mem. op.) (“Having fully considered the petition for permissive appeal
and response, we deny the petition for permissive appeal.”).




                                        15
reasons” it disagreed with the parties’ arguments that “the two
requirements for a permissive appeal were met.” Post at ___ (BUSBY, J.,
dissenting). But the court’s decision and disposition were to reject the
interlocutory appeal, and its opinion duly described its basic reason for
doing so: “Because we conclude the petition fails to establish [the two
requirements], we deny the petition for permissive appeal.” 634 S.W.3d
at 760. This was the basic, and only, reason for the court’s decision not
to accept the appeal.14 But our dissenting colleagues would require
more, demanding that the court engage with the parties’ arguments
against those reasons. Post at ___ (BUSBY, J., dissenting). Rule 47.4
imposes no such requirement, and our precedent—contrary to the
dissenting opinion’s characterizations—does not require more, either.
See, e.g., Citizens Nat’l Bank in Waxahachie v. Scott, 195 S.W.3d 94, 96
(Tex. 2006) (per curiam) (holding court of appeals violated rule 47.4 by




       14 The dissenting opinion describes four issues that might motivate a
court of appeals to deny permission for permissive appeal, only one of which
concerns whether the two requirements of section 51.014(d) are met. Post at
___ (BUSBY, J., dissenting). Had the court of appeals’ opinion here relied on one
of these other reasons, such as untimely filing, there would of course be no need
to address the two requirements. And given section 51.014(f)’s instruction that
the court of appeals may accept the appeal if the application explains “why an
appeal is warranted,” the dissent is correct to note that other factors beyond
the two requirements might prompt a court to deny permissive appeal. TEX.
CIV. PRAC. & REM. CODE § 51.014(f) (emphasis added); post at ___ (BUSBY, J.,
dissenting). And as noted, we expressly decline to rule further than necessary
by opining on whether a court of appeals that failed to consider the two
requirements would abuse its discretion. Here, the court unequivocally rested
its denial on the petition’s failure to establish the two requirements, 634
S.W.3d at 760, so by stating they were unmet, the court gave its “basic
reasons.” TEX. R. APP. P. 47.4.




                                       16
“failing to give any reason whatsoever for its conclusion that the evidence
established a finding of nonpayment” (emphasis added)).
      Industrial Specialists and Blanchard raise various policy reasons
why the Court should require courts of appeals to provide more than the
“basic” reasons for their decision to reject a permissive appeal. We have
imposed similar requirements in other circumstances. See, e.g., In re
Columbia Med. Ctr., 290 S.W.3d 204, 212–13 (Tex. 2009) (requiring trial
courts to give reasons for disregarding a jury verdict and granting a new
trial); Gonzalez v. McAllen Med. Ctr., 195 S.W.3d 680, 680–81 (Tex.
2006) (per curiam) (requiring courts of appeals to explain reasons for
concluding that factually sufficient evidence supports a jury verdict);
Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986) (requiring
courts of appeals to detail relevant evidence and “clearly state” their
reasons for finding the evidence factually insufficient to support a jury
verdict). Although these decisions are distinguishable because they
aimed to protect the sanctity of the constitutional right to jury trial, we
do not completely disregard the parties’ point. And in a similar vein, the
dissenting opinion supplies an abundance of policy considerations to
support its view that we “should” require explanations from courts
denying    permissive    appeals,    including    ensuring     meaningful
deliberation,   facilitating   appellate   review,    developing    Texas
jurisprudence, fostering predictability, and furthering the statute’s
purpose. Post at ___ (BUSBY, J., dissenting). To the extent we agree with
these policy arguments, or believe that more thorough explanations are
desirable, we may consider amending rule 47 to revise its requirements.




                                    17
But we will not supplant our proven and principled method of revising
our rules by imposing such a change today by judicial fiat.
       We are asked whether the court of appeals abused its discretion,
and we cannot conclude that it did so by failing to comply with what the
rules ought to say. We thus conclude that the court of appeals did not
abuse its discretion by failing to more thoroughly explain its reasons for
refusing to accept this permissive appeal.
   C. This Court’s Discretion
       Finally, as we explained in Sabre Travel, a trial court’s conclusion
that subsection (d)’s two requirements are satisfied and decision to
permit an appeal under section 51.014(d) “permits an appeal” from the
order, “and this Court’s jurisdiction is then proper under [Texas
Government Code] section 22.225(d) regardless of how the court of
appeals exercises its discretion over the permissive appeal.” Sabre
Travel, 567 S.W.3d at 733. Thus, we may review an interlocutory appeal
that a trial court has permitted even when the court of appeals has
refused to hear it.15 Both parties urge us to exercise our jurisdiction
here, arguing that “[j]udicial efficiency weighs in favor of this Court
deciding those issues now, rather than remanding for the court of
appeals.”


       15 Although we exercised jurisdiction in Sabre Travel under the now-
superseded section 22.225(d), we have interpreted section 22.001(a)’s
jurisdictional grant as being broader than section 22.225(d), Town of Shady
Shores v. Swanson, 590 S.W.3d 544, 549 (Tex. 2019), ensuring that Sabre
Travel is still both relevant and instructive here. Sabre Travel, 567 S.W.3d at
733–34 (holding that a trial court’s certification of an interlocutory order under
section 51.014(d) was sufficient to implicate our jurisdiction even where the
appellate court denied permissive appeal).




                                       18
       Like the courts of appeals, we have broad discretion in choosing
whether to exercise our jurisdiction. We are reluctant, however, to
intervene at the summary-judgment stage, with an incomplete record,
and before the courts below have resolved the case on the merits. See,
e.g., Pidgeon v. Turner, 538 S.W.3d 73, 81 & n.15 (Tex. 2017). The final-
judgment rule may entail “inevitable inefficiencies,” Sabre Travel, 567
S.W.3d at 732, and permissive appeals may reduce those inefficiencies,
but we are not inclined to allow the permissive-appeal process to morph
into an alternative process for direct appeals to this Court, particularly
from orders denying summary-judgment motions. A just and deliberate
judicial system remains far preferable to a merely efficient one.
                                    III.
                                 Conclusion

       We hold that section 51.014(f) permits Texas courts of appeals to
accept a permissive interlocutory appeal when the two requirements of
section 51.014(d) are met, but it grants the courts discretion to reject the
appeal even when the requirements are met.16 And rule 47 requires the
courts to state only their basic reasons for their decision to accept or
reject the appeal. Accordingly, we conclude that the court of appeals did
not abuse its discretion by refusing to accept this permissive
interlocutory appeal or by failing to provide more thorough reasons for


       16 Our concurring colleagues join in this holding, making it a holding of
the Court. See post at ___ (BLACKLOCK, J., concurring). And even the dissenting
opinion, for all of its bluster, agrees that “nothing in the statute or our rules
requires a court to accept the appeal when section 51.014(d)’s requirements are
met.” See post at ___ (BUSBY, J., dissenting). Considering we unanimously said
this just three years ago in Sabre Travel, our unanimous agreement today
should be no surprise.




                                       19
that decision. We decline to reach the merits of the underlying case,
affirm the court of appeals’ judgment, and remand the case to the trial
court for further proceedings.



                                       Jeffrey S. Boyd
                                       Justice

OPINION DELIVERED: June 10, 2022




                                  20